Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-184458 on Form S-8of our report dated March 15, 2013, relating to the consolidated financial statements of JBI, Inc. and its subsidiaries (the “Company”), and the effectiveness of the Company's internal control over financial reporting, appearing in the Annual Report on Form 10-K of the Company and its subsidiaries as at December 31, 2012 and 2011 andfor each of the three years in the period ended December 31, 2012. /s/ MSCM LLP Toronto, Ontario March 15, 2013
